DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 11/02/2022 have been fully considered.  Applicant asserts: 
Applicant Argues: To the extent text messages are disclosed in Marko, Marko fails to cure the cited art's deficiencies by also failing to teach or suggest the text messages are sent while the device is also in communication with a phone network and the Internet. 
Examiner very kindly points out that there is no detail in the claim pertaining to the nature of text message being sent “while” the device is also in communication with a phone network and the Internet.
Examiner very kindly points out the originally filed application does not disclose adequate support for the amended limitation re “wherein the wireless device communicates with a phone network, and the emergency monitoring server also communicates with the phone network” (See rejection under 35 U.S.C. 112(a) below).
Examiner very kindly points out that Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant Argues: In fact, the text messages in Marko are sent in TTY format, as confirmed in the Interview, which is used particularly for those who are hearing impaired, such that the system in Marko has no need to be in communication with a phone network when TTY formatted text messages are sent. 
Examiner respectfully disagrees and very kindly points out Marko clearly disclose wherein the wireless device communicates with a phone network, and the emergency monitoring server also communicates with the phone network (See Marko Fig. 1A. Abstract: automatically initiate an enhanced 911 (E911) call from a telematics control unit (TCU) (e.g., a TCU deployed with cellular modem or mobile phone in a vehicle) to an answering point (e.g. public safety answering point or access point (PSAP)).  [0007] when a wireline phone is used to call 9-1-1 via the public switched telephone network (PSTN) (i.e., a wireline enhanced 911 call is placed).
Examiner very kindly points out that PSTN and Cellular network including cell cite 110 (See Fig. 1A) are both phone networks as Applicant also indicates in the originally filed specification (See [0017]).
Examiner very kindly points out Applicant to also refer to Marko Fig. 3A [0084] the TCU 300 and/or the carrier switch (e.g., MSC) 302 are programmed or otherwise configured to perform the operations described in connection with FIGS. 3A and/or 3B, among other operations.  [0019]  wireless network operators can use different wireless E911 solutions to provide voice (e.g., the caller's voice input) and data (e.g., the phone number of a 911 wireless call originator and cell site location information) to a PSAP 160 from their wireless network. . . . The MSC 120, . . . an entry point for wireless calls received from multiple cell site sectors into the PSTN. The MSC 120 provides stored program control for wireless call processing, and identifies the switching office that processes the cellular call to the PSTN. 
Examiner very kindly points out Applicant’s does not provide any further elaboration or explanation as to why text messages in TTY format does not require a phone network for transmission.  
Examiner very kindly points out, following Applicant’s argument, a wireless device in Applicant’s invention also has no need to use a phone network when a data-only report is sent.  



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, Application No. 63/051,034, filed on Jul. 13, 2020.
The disclosure of the prior-filed application, Application No. 63/051,034, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 1-8 and 10-21 of this application.
Accordingly, the effective filing date for Claims 1-8 and 10-21 is 07/13/2021 when non-provisional application was filed.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 10 and 18 recite the limitation “wherein the wireless device communicates with a phone network and the Internet, and the emergency monitoring server also communicates with the phone network and the Internet”   However, there is no support for the limitation in original filed application.  Also, it is unclear how the wireless device “communicates with” a phone network and the Internet.  Phone network and the internet are the network and not an entity to which any communication maybe established.  Instead, phone network and the Internet is network via which devices/servers communicate with each other.  According to Applicant’s original specification (Fig. 1, [0015]-[0019], and [0046]), the limitation is interpreted to mean that both wireless device and emergency monitoring server are connected to a phone network and the Internet.  
All dependent claims are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to being dependent upon a rejected Claims 1, 10, and 18.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 7, 8, 10, 11, 12, 16, 17, 18, 20, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Marko (US 20200059752 A1) in view of KATZ (US 20190327597 A1)

Re: Claim 1 
Marko discloses a method for emergency communication, comprising: 
receiving, by a wireless device, (See Marko Abstract:  a telematics control unit (TCU) (e.g., a TCU deployed with cellular modem or mobile phone in a vehicle) a user instruction or an automatically triggered event for reporting an emergency event to an emergency monitoring server (See Marko Fig. 3A: PSAP 304),
See Marko Fig. 3A [0086] TCU 300 detects a crash or other condition to be reported to emergency personnel or other responders, the TCU 300 initiates an automatic collision notification (ACN) call by initiating an E911 call, as indicated at 303. Alternatively, a vehicle occupant can initiate an E911 call.
wherein the wireless device communicates with a phone network, and the emergency monitoring server also communicates with the phone network; and 
See Marko Fig. 1A. Abstract: automatically initiate an enhanced 911 (E911) call from a telematics control unit (TCU) (e.g., a TCU deployed with cellular modem or mobile phone in a vehicle) to an answering point (e.g. public safety answering point or access point (PSAP)).  [0007] when a wireline phone is used to call 9-1-1 via the public switched telephone network (PSTN) (i.e., a wireline enhanced 911 call is placed),
NOTE: PSTN and Cellular network including cell cite 110 (See Fig. 1A) are both phone networks as Applicant also indicates in the originally filed specification (See [0017]).
NOTE: Also See Marko Fig. 3A [0084] the TCU 300 and/or the carrier switch (e.g., MSC) 302 are programmed or otherwise configured to perform the operations described in connection with FIGS. 3A and/or 3B, among other operations.  [0019]  wireless network operators can use different wireless E911 solutions to provide voice (e.g., the caller's voice input) and data (e.g., the phone number of a 911 wireless call originator and cell site location information) to a PSAP 160 from their wireless network. . . . The MSC 120, . . . an entry point for wireless calls received from multiple cell site sectors into the PSTN. The MSC 120 provides stored program control for wireless call processing, and identifies the switching office that processes the cellular call to the PSTN. 
in response to the user instruction or the automatically triggered event, transmitting, by the wireless device, a data-only report (See Marko [0051] Teletypewriter (TTY) devices or Telecommunication Devices for the Deaf (TDD).  See https://www.adapacific.org/tty for further details re TTY, TDD devices) to the emergency monitoring server 
See Marko Fig. 3A [0087]   When the voice channel to the PSAP 304 is opened, the TCU 300 sends one or more text messages in, for example, TTY format, such as “A vehicle has crashed at the following coordinates, Longitude XX.XXX, Latitude YY.YYY. Emergency operator, please press ‘1’ at any time to speak with vehicle occupants”.
NOTE: Also See Marko FIG. 3B. [0090] the TCU 300 initiates a call in TTY mode with the carrier switch 302 and transmits the text to be transferred in a logical or control data channel in a wireless system. See Marko [0092][0093].
in a data-only operation mode without making any phone call.
See Marko [0084] FIGS. 3A and 3B illustrate example methods of using voice path data or text messages (e.g., Teletypewriter or TTY data signaling protocol or other data signaling protocol that is transmitted in a voice channel hand) to report location information from a TCU 300 (or, alternatively, a PDE estimated location) to a PSAP 304 via a carrier switch 302 in an illustrative TSSS system wherein PSAPs comprise TTY equipment.
NOTE: There is only text messages without verbal communication until Fig. 3A: Step 317 ([0088]) or Fig. 3A: Step 345 ([0093]).  
Marko does not appear to explicitly disclose the Internet.
In a similar endeavor, KATZ discloses wherein the wireless device communicates with a phone network and the Internet, and the emergency monitoring server also communicates with the phone network and the Internet; and
See KATZ; Fig. 2.  [0128]  communication link 222 is a data link, which optionally supports a data call such as VoIP. . . . sending data such as user data, location data, emergency data, text, images, and video from the triggering device 267. . .  communication link 222 is established via landline, cellular network or the Internet. . .  the communication link 222 is through VoIP with both voice and data transmitted in the same path (e.g. in the SIP signaling, as headers or in multi-part messages). . . the communication link 222 is an analog voice call over landline or cellular network and a data link for transferring data via Wi-Fi, cellular data, etc
in response to the user instruction or the automatically triggered event, 
See KATZ Fig. 3. [0137] the triggering device comprises a software or hardware panic button 367d. . . . the triggering device 367 is a digital button found in a graphical user interface of a ride sharing smartphone application (e.g. the Uber app) that a passenger may select to discreetly call for help if the passenger feels threatened by a driver of a ride sharing vehicle.
NOTE: See  [0076] for further details re the triggering device. 
transmitting, by the wireless device, 
See KATZ Fig. 2. [0118]  a triggering device 267 sends the emergency alert, which is a request for assistance to respond to an emergency, to the EFMS 240, which is housed in the EMS 230.
a data-only report to the emergency monitoring server 
See KATZ Fig. 2. [0119] the emergency alert is sent via the internet, cellular network, or landline network. . . . over the internet to the EMS. . . the alert is an SMS notification to the EMS . . . when the data signal is not good (e.g. low signal-to-noise ratio, high latency), SMS and/or other methods are used as a fallback option for sending the emergency alert. 
Note, Marko and KATZ are analogous art because both are directed to emergency services (See Marko Abstract and KATZ Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko invention by employing the teaching as taught by KATZ to provide the limitation.  The motivation for the combination is given by KATZ which improves emergency alert transmission method.

Re: Claims 2 and 11
Marko in view of KATZ discloses wherein: the data-only report includes at least a request for call-back message.
See Marko Fig. 3A [0087]  the TCU 300 sends one or more text messages in, for example, TTY format, such as “A vehicle has crashed at the following coordinates, Longitude XX.XXX, Latitude YY.YYY. Emergency operator, please press ‘1’ at any time to speak with vehicle occupants”.

Re: Claims 3 and 12
Marko in view of KATZ discloses wherein transmitting, by the wireless device, the data-only report to the emergency monitoring server includes: repeatedly transmitting, by the wireless device, the data-only report to the emergency monitoring server until the emergency monitoring server acknowledges a receipt of the request for call-back message to the wireless device.
See Marko Fig. 3A [0088] The TCU 300 can repeat the text message multiple times to ensure that the full message is available on the TTY modem and display or at least until the emergency operator presses “1” to speak with the vehicle occupants, for example. 

Re: Claims 7 and 16
Marko in view of KATZ discloses wherein: the data-only report includes location information of the wireless device.
See Marko Fig. 3A [0087]  the TCU 300 sends one or more text messages in, for example, TTY format, such as “A vehicle has crashed at the following coordinates, Longitude XX.XXX, Latitude YY.YYY. Emergency operator, please press ‘1’ at any time to speak with vehicle occupants”.

Re: Claims 8 and 17
Marko in view of KATZ discloses wherein: the location information of the wireless device includes global navigation satellite system (GNSS) data.
See Marko Fig. 3A [0087] the coordinates can be provided via TCU GPS data, or GPS assist technology or dead reckoning,

Re: Claim 10
Marko in view of KATZ discloses a wireless device  (See Marko Abstract:  a telematics control unit (TCU) (e.g., a TCU deployed with cellular modem or mobile phone in a vehicle) comprising: 
a memory storing program instructions; and a processor configured to execute the program instructions to: 
See Marko Fig. 6A. [0115] The memory 606 may be, for example, a volatile storage medium (e.g., SRAM, DRAM, etc.) or a non-volatile storage medium (e.g., FLASH, EPROM, EEPROM, etc.) for storing instructions, parameters, and other relevant information for use by the processor 602 (e.g., canned or pre-configured messages or message segments used to automatically generate a voice path message in connection with an E911 call as described above with reference to FIGS. 2, 3A and 5A).
receive a user instruction or an automatically triggered event for reporting an emergency event to an emergency monitoring server,
wherein the wireless device communicates with a phone network and the Internet, and the emergency monitoring server also communicates with the phone network and the Internet; and 
in response to the user instruction or the automatically triggered event, transmitting a data-only report to the emergency monitoring server in a data-only operation mode without making any phone call.
NOTE: See the rejection of Claim 1. 

Re: Claim 18
Marko in view of KATZ discloses an emergency monitoring server (See Marko [0002] a public safety answering point or public-safety access point (PSAP)), comprising: 
a memory storing program instructions; and a processor configured to execute the program instructions to: 
NOTE: While Marko does not explicitly disclose a memory storing program instructions; and a processor, it is inherent that PSAP in the reference comprises a memory storing program instructions; and a processor configured to execute the program instructions to execute the functions disclosed in the reference.
receive a data-only report (See Marko [0051] Teletypewriter (TTY) devices or Telecommunication Devices for the Deaf (TDD).  See https://www.adapacific.org/tty for further details re TTY, TDD devices) from a wireless device for reporting an emergency event, (See Marko Fig. 3B. [0092] the ACN text message is transmitted in the forward access control channel (FACCH))
See Marko Fig. 3B. [0093] The PSAP receives the ACN text message at 330 and displays the ACN text message on a terminal display associated with the TTY modem or TDD at the PSAP. 
NOTE: Also See Marko Fig. 3A [0088]
NOTE: Also See the rejection of Claim 1.
the data-only report including at least a request for call-back message;
See Marko Fig. 3B. [0092], the ACN text message is transmitted in the forward access control channel (FACCH). An example ACN text message may state “A vehicle has crashed at the following coordinates: longitude XX.XXX and latitude YY.YYY. Emergency operator, press ‘1’ at any time to speak with the vehicle occupants.”
NOTE: Also See Marko Fig. 3A [0087].
NOTE: Also See the rejection of Claim 2. 
wherein the wireless device communicates with a phone network and the Internet, and the emergency monitoring server also communicates with the phone network and the Internet, and
wherein the data-only report is transmitted to the emergency monitoring server in a data-only operation mode without making any phone call by the wireless device; and 
NOTE: See the rejection of Claim 1. 
acknowledge the receipt of the request for call-back message to the wireless device. 
See Marko Fig. 3B. [0093] the TCU 300 is programmed to receive the voice call active request from the PSAP in the FAACH, and is configured to control the cellular modem to open a voice communication channel with the PSAP 304 (e.g., unmute the Rx and Tx audio and, at 350, allow verbal communication between an operator of the PSAP 304 and the occupants of the vehicle associated with the TCU 300.

Re: Claim 20
Marko in view of KATZ discloses wherein: the data-only report further includes location information of the wireless device; and 
See Marko Fig. 3A [0087]  the TCU 300 sends one or more text messages in, for example, TTY format, such as “A vehicle has crashed at the following coordinates, Longitude XX.XXX, Latitude YY.YYY. Emergency operator, please press ‘1’ at any time to speak with vehicle occupants”.
the processor is further configured to locate the wireless device based on the location information of the wireless device.
See Marko [0100] the PSAP answering the call (indicated here as PSAP 408) uses the ESRK to retrieve the callback number of the TCU 400 and caller's location (e.g., the PDF estimated location) stored in the ALI. . . the caller's phone number and location estimate can be displayed on a PSAP operator's terminal (e.g., ALI monitor).

Re: Claim 21
Marko in view of KATZ discloses wherein the user instruction is received by the wireless device through a press on an SOS button of the wireless device.
See KATZ Fig. 3. [0137] the triggering device comprises a software or hardware panic button 367d. . . . the triggering device 367 is a digital button found in a graphical user interface of a ride sharing smartphone application (e.g. the Uber app) that a passenger may select to discreetly call for help if the passenger feels threatened by a driver of a ride sharing vehicle.
The motivation for combination is given by KATZ which improves/expedite process of transmitting emergency alert (user friendly interface).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marko in view of KATZ as applied to Claims 3 and 12 above, and further in view of Wijayanathan (US 20120289184 A1)

Re: Claim 4
Marko in view of KATZ disclose answering, by the wireless device, a call-back initiated by the emergency monitoring server.
See Marko Fig. 3B. [0093] At 345 of FIG. 3B, the TCU 300 is programmed to receive the voice call active request from the PSAP in the FAACH, and is configured to control the cellular modem to open a voice communication channel with the PSAP 304 (e.g., unmute the Rx and Tx audio and, at 350, allow verbal communication between an operator of the PSAP 304 and the occupants of the vehicle associated with the TCU 300.
Marko in view of KATZ does not appear to explicitly disclose automatically answering, by the wireless device, a call-back initiated by the emergency monitoring server (Emphasis Added).
In a similar endeavor, Wijayanathan discloses automatically answering, by the wireless device, a call-back initiated by the emergency monitoring server.
See Wijayanathan Fig. 3, [0054] if the incoming call message for a call from the PSAP entity is received within the time period defined by the timer set in step 330, then the processor causes the incoming call to be automatically answered without detecting any manual answer signal via the user interface of the mobile device (step 332 of FIG. 3).
Note, Marko in view of KATZ and Wijayanathan are analogous art because both are directed to emergency services (See Marko Abstract and Wijayanathan Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of KATZ invention by employing the teaching as taught by Wijayanathan to provide the limitation.  The motivation for the combination is given by Wijayanathan which improves emergency services by eliminating the step of a user taking time to answer the phone.

Re: Claim 13
Marko in view of KATZ discloses wherein the processor is further configured to: answer a call-back initiated by the emergency monitoring server 
See Marko Fig. 3B. [0093] At 345 of FIG. 3B, the TCU 300 is programmed to receive the voice call active request from the PSAP in the FAACH, and is configured to control the cellular modem to open a voice communication channel with the PSAP 304 (e.g., unmute the Rx and Tx audio and, at 350, allow verbal communication between an operator of the PSAP 304 and the occupants of the vehicle associated with the TCU 300.
in response to receiving the data-only report including at least the request for call-back message from the wireless device. 
See Marko Fig. 3B. [0092], the ACN text message is transmitted in the forward access control channel (FACCH). An example ACN text message may state “A vehicle has crashed at the following coordinates: longitude XX.XXX and latitude YY.YYY. Emergency operator, press ‘1’ at any time to speak with the vehicle occupants.”)
Marko in view of KATZ does not appear to explicitly disclose automatically answer a call-back initiated by the emergency monitoring server (Emphasis Added).
In a similar endeavor, Wijayanathan discloses automatically answering, by the wireless device, a call-back initiated by the emergency monitoring server.
See Wijayanathan Fig. 3, [0054] if the incoming call message for a call from the PSAP entity is received within the time period defined by the timer set in step 330, then the processor causes the incoming call to be automatically answered without detecting any manual answer signal via the user interface of the mobile device (step 332 of FIG. 3).
Note, Marko in view of KATZ and Wijayanathan are analogous art because both are directed to emergency services (See Marko Abstract and Wijayanathan Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of KATZ invention by employing the teaching as taught by Wijayanathan to provide the limitation.  The motivation for the combination is given by Wijayanathan which improves emergency services by eliminating the step of a user taking time to answer the phone.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marko in view of KATZ as applied to Claims 1 and 10 above, and further in view of MacGabann (US 20190313230 A1)

Re: Claims 5 and 14
Marko in view of KATZ does not appear to explicitly disclose wherein transmitting, by the wireless device, the data-only report to the emergency monitoring server includes: transmitting, by the wireless device, the data-only report to the emergency monitoring server directly or indirectly through a cloud server. 
In a similar endeavor, MacGabann discloses wherein transmitting, by the wireless device, the data-only report to the emergency monitoring server includes: 
transmitting, by the wireless device, the data-only report to the emergency monitoring server directly or indirectly through a cloud server. 
MacGabann Fig. 1A. [0039] The PSAP 121 may be configured to handle text-to-911 message exchanges (for example, requests from victims along with communications between the PSAP and the victim via text message). For example, the computing device 110 may send SMS text messages directly to the PSAP 121.
Note, Marko in view of KATZ and MacGabann are analogous art because both are directed to emergency services (See Marko Abstract and MacGabann Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of KATZ invention by employing the teaching as taught by MacGabann to provide the limitation.  The motivation for the combination is given by MacGabann which improves emergency services by making sure the emergency report be delivered fast.


Claims 6, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marko in view of KATZ as applied to Claims 1, 10, and 18 above, and further in view of Buechter (US 20210250747 A1)

Re: Claims 6 and 15
Marko in view of KATZ does not appear to explicitly disclose wherein transmitting, by the wireless device, the data-only report to the emergency monitoring server includes: transmitting, by the wireless device, the data-only report to the emergency monitoring server using a VoLTE or a 5G wireless communication protocol.
In a similar endeavor, Buechter discloses wherein transmitting, by the wireless device, the data-only report to the emergency monitoring server includes: 
transmitting, by the wireless device, the data-only report (See Buechter [0037] it is preferred that the emergency session especially comprises a voice call or a video call and/or a text chat.  NOTE: Also See Buechter [0038]) to the emergency monitoring server using a VoLTE or a 5G wireless communication protocol. (See Buechter [0087] The packet switched communication system 100 comprises a packet access (especially according to the LTE and/or 5G and/or WLAN and/or DSL standards. NOTE: Also See Buechter [0101]).
See Buechter Fig. 3. [0091] the mobile communication device 20 to initiate the emergency session or emergency call. [0092]  the emergency session is sent from the mobile communication device 20 to the packet access, especially node 110 of the packet access within the packet switched communication system 100. [0093] the initial message to establish the emergency session is sent (or routed) from the packet access, especially node 110 . . . to the proxy-call state control function node (or entity) 130.  [0097] the initial message to establish the emergency session (or emergency message). . . is sent from the proxy-call state control function node 130 to the public safety answering point network 210 of the public safety answering point 200.
Note, Marko in view of KATZ and Buechter are analogous art because both are directed to emergency services (See Marko Abstract and Buechter Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of KATZ invention by employing the teaching as taught by Buechter to provide the limitation.  The motivation for the combination is given by Buechter which improves emergency services and increase reliability by implementing the method onto the network with improved network connection.

Re: Claim 19
Marko in view of KATZ does not appear to explicitly disclose wherein the processor is further configured to: communicate with the wireless device using a VoLTE or a 5G wireless communication protocol.
In a similar endeavor, Buechter discloses wherein the processor is further configured to: communicate with the wireless device using a VoLTE or a 5G wireless communication protocol. (See Buechter [0087] The packet switched communication system 100 comprises a packet access (especially according to the LTE and/or 5G and/or WLAN and/or DSL standards. NOTE: Also See Buechter [0101]).
See Buechter Fig. 3. [0091] the mobile communication device 20 to initiate the emergency session or emergency call. [0092]  the emergency session is sent from the mobile communication device 20 to the packet access, especially node 110 of the packet access within the packet switched communication system 100. [0093] the initial message to establish the emergency session is sent (or routed) from the packet access, especially node 110 . . . to the proxy-call state control function node (or entity) 130.  [0097] the initial message to establish the emergency session (or emergency message). . . is sent from the proxy-call state control function node 130 to the public safety answering point network 210 of the public safety answering point 200.
Note, Marko in view of KATZ and Buechter are analogous art because both are directed to emergency services (See Marko Abstract and Buechter Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of KATZ invention by employing the teaching as taught by Buechter to provide the limitation.  The motivation for the combination is given by Buechter which improves emergency services and increase reliability by implementing the method onto the network with improved network connection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644